Exhibit 10.2

RESTRICTED STOCK GRANT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of this [    ] day of [            ]
200[    ] between J.CREW GROUP INC. (the “Company”) and [                    ]
(the “Participant”).

WHEREAS, the Company has adopted and maintains the J. Crew Group, Inc. 2008
Equity Incentive Plan (the “Plan”) to promote the interests of the Company and
its shareholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
restricted shares of Common Stock of the Company;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Investment. The Participant represents that the shares of Restricted Stock
(as defined herein) are being acquired for investment and not with a view toward
the distribution thereof.

2. Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant an award of [            ] shares of Common Stock of the Company
(collectively, the “Restricted Stock”). The purchase price for the Restricted
Stock [has been paid by the Participant’s past services to the Company / is
[            ]].

3. Grant Date. The grant date of the Restricted Stock hereby granted is
[                    ], 200[    ].

4. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Committee, shall
govern. All capitalized terms used herein shall have the meanings given to such
terms in the Plan.

5. Vesting Date. The Restricted Stock shall become vested, if at all, on
[                    ] based on achievement of the following performance
criteria: [                    ]. Notwithstanding the foregoing, if within the
one-year period following a Change in Control the Participant’s employment is
terminated by the Company or its affiliate without Cause or by the Participant
for Good Reason, all Restricted Stock held by such Participant shall immediately
vest, and all restrictions thereon shall immediately lapse, as of the effective
date of such termination of the Participant’s employment.

6. Forfeiture. Subject to the provisions of the Plan and Section 5 of this
Agreement, with respect to the shares of Restricted Stock which have not become
vested on the date the Participant’s employment is terminated, the award of
Restricted Stock shall expire and such unvested shares of Restricted Stock shall
immediately be forfeited on such date.

7. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8. Integration. This Agreement and the Plan contain the entire understanding of
the parties with



--------------------------------------------------------------------------------

respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein and the Plan.
This Agreement and the Plan supersede all prior agreements and understandings
between the parties with respect to the subject matter of this Agreement.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of NEW YORK, without regard to
the provisions governing conflict of laws.

11. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Restricted Stock shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.

 

J.CREW GROUP INC.  

 

By:  

 

[

 

 

 

]

Title:  

[

 

 

 

]

 

[Participant’s Name]  